department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc fip br tl-n-5595-00 uilc internal_revenue_service national_office field_service_advice memorandum for michael j cooper acting associate area_counsel cc lm nr den from lon b smith acting associate chief_counsel cc fip subject financial_instrument characterization this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend company a company b instruments issue_date maturity_date a dollar_figureb dollar_figurec tl-n-5595-00 d e dollar_figuref g trustee h i exchange note forward_contract issues are the quarterly payments on the instruments further described below interest deductible under sec_163 of the internal_revenue_code are the instruments part of a straddle subject_to the capitalization_rules of sec_263 conclusions the instruments are not debt instruments and therefore the quarterly payments cannot be interest the quarterly payments are therefore not deductible under sec_163 the instruments are part of a straddle subject_to the capitalization_rules of sec_263 tl-n-5595-00 facts on or about issue_date company a issued a units of the instruments the proceeds of such issuance to company a were dollar_figureb in the aggregate or dollar_figurec per unit less the underwriting discount the proceeds of the issuance were used for general corporate purposes including the reduction of short-term and long-term borrowings and other business opportunities when the instruments were issued company a owned approximately d shares of company b common_stock at the end of the day that was six days prior to issue_date the company b common_stock had a fair_market_value of dollar_figurec per share the aggregate issue_price of the instruments was equal to the fair_market_value of a shares of company b common_stock six days prior to issue_date under the terms of the instruments company a made quarterly payments that resulted in a yield of e per annum based on initial issue_price at maturity the instruments were exchangeable for company b shares on a sliding scale that depended on the value of the company b common_stock on the maturity_date if the value of a share of company b common_stock on the maturity_date was equal to or less than dollar_figurec each unit would be exchanged for one share of company b common_stock if the value of a share of company b common_stock on the maturity_date was greater than dollar_figurec but less than dollar_figuref then the instruments would be exchanged for a fractional share of company b common_stock with a fair_market_value equal to dollar_figurec if the value of a share of company b common_stock was dollar_figuref or greater the instruments would be exchanged for g of a share of company b common_stock the exchange rate however company a had the sole discretion to decide to deliver cash equal to the market_value of the company b shares rather than the shares themselves in addition no fractional shares of company b common_stock will be issued at maturity in lieu of any fractional share otherwise issuable such holder shall be entitled to receive an amount in cash equal to the value of such fractional share the exchange rate is subject_to adjustment upon the occurrence of certain events the rate may be adjusted if necessary to provide anti-dilution protection to holders of the instruments upon the occurrence of certain dilution events also the rate may be adjusted upon the occurrence of certain reorganization events for example any consolidation or merger of company b with or into another entity an adjustment upon the occurrence of certain reorganization events may require a change in the consideration received by the holders of the instruments no adjustments will be made for certain other events such as offerings of company b common_stock by company b for cash or in connection with acquisitions tl-n-5595-00 the instruments were issued subject_to an indenture giving the holders enforceable rights against company a the instruments are unsecured and unsubordinated obligations of company a and rank equally and ratably with company a’s other unsecured indebtedness the instruments are not subject_to redemption or any sinking_fund prior to maturity in the event of default for example a default in the payment of interest on the loan either the trustee or the holders of not less than h in principal_amount of the instruments outstanding of that series may declare the principal_amount of all instruments to be due and payable immediately the instruments confer no rights with respect to company b common_stock including without limitation voting rights and rights to receive any dividends or other distributions in respect thereof until such time if any as company a shall have delivered shares of company b common_stock to holders of the instruments company a’s position with respect to the federal_income_tax consequences of the instruments is that the instruments consist of i a written debt obligation bearing a stated rate of interest the exchange note and ii a forward purchase contract in which the holder agrees to use the principal payment due on the debt obligation to purchase at maturity company b common_stock the forward purchase contract company a acknowledges however that the proposed treasury regulations concerning the treatment of contingent debt instruments under the original_issue_discount regime could apply to these instruments but for the effective date of the regulations company a acknowledges that for federal_income_tax purposes there are no statutory judicial or administrative authorities that directly address the characterization of these instruments law and analysi sec_1 are the instruments properly characterized as debt instruments under sec_385 of the internal_revenue_code the secretary_of_the_treasury is authorized to prescribe such regulations as may be necessary or appropriate to determine whether an interest in a corporation is to be treated as stock or indebtedness or as in part stock and in part indebtedness sec_385 sets forth factors that the regulations should take into account in determining whether a debtor-creditor relationship exists or a corporation-shareholder relationship exists these factors include but are not limited to the following whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money_or_money's_worth and to pay a fixed rate of interest whether there is subordination to or preference over any indebtedness of the corporation the ratio_of_debt_to_equity tl-n-5595-00 of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question under sec_385 the characterization as of the time of issuance by the issuer as to whether an interest in a corporation is stock or indebtedness is binding on the issuer and on all holders of such interest but is not binding on the secretary_of_the_treasury proposed_regulations under sec_385 were issued on date which set forth the factors to be considered in determining whether instruments were stock or debt final regulations under sec_385 were then issued in date with a delayed effective date that was extended several times the final regulations however were withdrawn in t d 1983_2_cb_69 there currently are no regulations under sec_385 notice_94_47 1994_1_cb_357 provides that the characterization of instruments as debt for federal_income_tax purposes depends on the terms of the instruments and all surrounding facts and circumstances among the factors that may be considered in making such a determination are whether there is an unconditional promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future whether holders of the instruments possess the right to enforce the payment of principal and interest whether the rights of the holders of the instruments are subordinate to rights of general creditors whether the instruments give the holders of the instruments the right to participate in the management of the issuer whether the issuer is thinly capitalized whether there is identity between holders of the instruments and stockholders of the issuer the label placed upon the instruments by the parties and whether the instruments are intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial_accounting purposes the weight given to any factor depends upon all of the facts and circumstances 326_us_521 the ninth circuit of the united_states court_of_appeals has considered the following eleven factors in classifying instruments as either debt or equity the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of payments the right to enforce payment of principal and interest participation and management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the tl-n-5595-00 we need not discuss here whether these instruments entitle their holders to an equity_interest in company a or its subsidiaries clearly they do not an equity holder ie a shareholder has an ownership_interest in the corporate assets here the holders of the instruments do not have any right to company a’s corporate assets other than the company b stock as a result of holding the instruments nor do the holders have any current right to own company a’s stock as a result of holding the instruments nor are the instruments convertible in whole or in part into company a stock if an equity_interest is implicated it is with regard to company b’s stock and its assets accordingly the only question that we decide herein is whether these instruments constitute debt thus the following notice_94_47 factors indicate whether characteristics of debt are implicated is there an unconditional promise to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future an important factor used in classifying instruments as debt is whether the instruments have a definite maturity_date on which the creditor is entitled to an unconditional repayment of a fixed principal_amount the presence of a fixed maturity_date indicates a definite obligation to repay which is a characteristic of debt the absence of a fixed maturity_date indicates something other than debt in this case company a has an unconditional obligation to exchange these instruments on the maturity_date into either company b common_stock at the exchange rate or cash in an amount equal to the amount of company b common_stock the holder would otherwise be entitled to receive under the exchange rate here the instruments mature on the maturity_date consequently in this case the maturity_date is fixed and is in the reasonably foreseeable future however the sum payable at maturity is not certain but is based on the future market_value of the company b common_stock in 248_f2d_399 2nd cir cert_denied 359_us_1002 the court concluded that the first prerequisite of an interest_deduction is indebtedness-an existing unconditional and legally enforceable obligation to pay a sum certain at a fixed maturity_date if there is no promise to corporation to obtain loans from outside lending institutions o h kruse grain milling v commissi279_f2d_123 9th cir tl-n-5595-00 pay a principal_amount there is no indebtedness on which interest can be paid 108_f2d_104 8th cir here if at maturity the market_value of the company b common_stock is a less than dollar_figurec the holder of the instruments receives one share of company b common_stock for each instruments exchanged thereby he alone suffers a loss in the amount of the depreciation in value of the company b common_stock below the principal_amount of the instruments b greater than dollar_figurec but less than dollar_figuref the holder of the instruments receives a fractional share of company b common_stock equal to the principal_amount of the instruments exchanged and therefore he does not share in any of the appreciated value of the company b common_stock and c greater than dollar_figuref the holder of the instruments receives an amount of company b common_stock equal to the principal_amount of the instruments held dollar_figurec per instruments plus the holder shares with company a in the appreciation of value in excess of dollar_figuref therefore the amount the holder would receive on the instruments at maturity is not fixed but variable based on the market_value of company b stock on or around the maturity_date do the holders of the instruments possess the right to enforce the payment of principal and interest another important factor used in classifying instruments as debt is whether the holder of the instruments has the right to enforce the payment of principal and interest a fixed_right to enforce the payment of principal and interest by the holder is a characteristic of debt the instruments here were issued under an indenture between company a and the trustee according to the provisions of the indenture if an event of default occurs for example if company a fails to make payment of interest on the instruments the holders of the instruments have certain creditor rights for example the holders of not less than h in principal_amount of the instruments outstanding have the right to declare the principal_amount of all instruments to be due and payable immediately which is referred to in the indenture as a declaration of acceleration the trustee may also declare the principal_amount of all instruments outstanding to be due and immediately payable in the event of default the holders of not less than a majority of aggregate principal_amount of all outstanding sec_385 provides that the existence of a written unconditional promise to pay on demand or at a specified date a sum certain in money is a factor to be considered in determining whether a debtor-creditor relationship exists tl-n-5595-00 instruments have the right on behalf of the holders of all outstanding instruments to waive certain defaults although in form the holders have remedies typical of bondholders it is important to note that unlike bondholders they do not have the right to enforce the payment of principal and interest as described under the indenture there is no fixed principal_amount to be received under the instruments as discussed under factor above whether on the scheduled maturity_date or on an accelerated date under the indenture thus this factor indicates that instruments are something other than debt are the rights of the holders of the instruments subordinate to rights of general creditors a characteristic of a debtor-creditor relationship is that the instruments are not subordinated to the claims of general creditors the lack of subordination is a characteristic of debt instruments are not automatically denied debt status if they are subordinate to the claims of general creditors but rank ahead of the claims of the issuer’s preferred and common stockholders moreover debt status generally is not impaired if payments can be made on the instruments while senior claims are outstanding in this case the instruments are unsecured and unsubordinated obligations of company a and rank equally and ratably with company a’s other indebtedness therefore the instruments are not subordinate to the unsecured indebtedness of general creditors the instruments rank superior to the claims of holders of company a’s common_stock however in contrast to a typical debt_instrument the holders of the instruments are subject_to a second set of credit risks company b’s as well as company a’s in effect the rights of the holders of the instruments are subordinated to all of company b’s creditors and rank pari passu with the holders of company b’s common_stock a company b bankruptcy would devastate the holders of the instruments without regard to the strength of company a’s credit standing do the instruments give the holders the right to participate in the management of the issuer the holders of the instruments do not have any voting rights in certain situations for example in the event of default under the loan agreement the trustee or the holders of a majority in aggregate principal_amount of the instruments outstanding can direct the time method and place of conducting any remedy available to the trustee with respect to the instruments in addition certain tl-n-5595-00 actions for example amendment of the loan agreement and certain other modifications to the indenture cannot be taken without the approval of the holders of a majority in principal_amount of the instruments outstanding these rights provide the holders of the securities very limited rights to participate in or affect the management of company a such limited rights are characteristic of debt is the issuer thinly capitalized in general if a corporation has a nominal stock capitalization coupled with excessive debt this fact would tend to indicate that instruments were not debt consequently the debt-equity_ratio or percentage of debt is another factor used to determine whether instruments are debt the debt-equity_ratio or percentage of debt indicates to what extent a corporation may suffer losses without impairment of the interests of a corporation's creditors a high ratio or high percentage lowers the protection afforded to the creditors against sudden business slumps as a result a high ratio_of_debt_to_equity or high percentage of debt indicates that the issuance of the instruments is a contribution_to_capital rather than a bona_fide loan in this case company a was not thinly capitalized and its debt-equity ratios during the period the instruments were issued appears to be i within the range of acceptable ratios although company a is not thinly capitalized we do not believe this fact supports according debt treatment to the instruments thin_capitalization traditionally is used as a factor because it aids in determining whether an investor with a nominally fixed return in fact is at a substantial risk that the amount or timing of that return will turn on the risks of a business the instruments are designed to provide a variable return which corresponds with the performance of company b’s stock from the investors’ standpoint they are at the risk of company b’s business and of company a’s venture in holding that stock no matter how well company a is capitalized are the holders of the instruments and the stockholders of the issuer the same the relationship between a holder's ownership of a corporation's stock and debt is another factor used to determine whether instruments are debt a disproportionate relationship this factor could be relevant if a particular holder owns both company a’s stock and the instruments however there is no indication that the holders of the instruments own a proportionate amount of the stock of company a therefore this factor has neutral impact on this analysis tl-n-5595-00 what labels are placed on the instruments by the parties in general the issuance of instruments labeled bonds debentures or notes is indicative of debt in this case the titles of the instruments exchange note and forward_contract are indicative of both debt and non-debt thus such labels are ambiguous these descriptions would be meaningful to potential investors for whom the degree of participation in company b stock presumably was the most salient term the instruments do have some formal characteristics of debt and company a has treated the exchange note portions of the instruments as debt for federal_income_tax purposes under sec_385 the issuer’s characterization of instruments as of the time of issuance as debt is binding on the issuer and on all holders of the instrument however this characterization is not binding on the service or on a holder that discloses that it is treating the instruments in a manner inconsistent with the issuer’s characterization are the instruments intended to be treated as debt for non-tax purposes including regulatory rating agency or financial purposes the intent of the parties regarding the treatment of the instruments as debt for non-tax purposes is an important factor in determining whether a debtor-creditor relationship or a corporation-shareholder relationship exists for purposes of this factor the treatment of the instruments for non-tax purposes may be relevant it is clear that company a treated the exchange note portion of these instruments as debt for federal tax purposes however neither the indenture nor the prospectus clearly portrays how company a treated these instruments for non- tax purposes thus we cannot determine whether this factor indicates debt other factors other factors that may be relevant in classifying instruments as either debt or non-debt for federal_income_tax purposes include the following convertibility of the instruments into stock of the issuer a non-debt characteristic in this case the instruments are not convertible into the stock of the issuer at maturity the instruments must be converted into company b common_stock or equivalent cash_value the amount of company b common_stock receivable by the holders of the instruments at maturity depends solely upon the market_value of company b common_stock tl-n-5595-00 a sinking_fund a debt characteristic in this case there is no sinking_fund provision contingent payments a non-debt characteristic in this case the amount payable at maturity is contingent upon the market_value of company b common_stock ability of the issuer to obtain loans from outside lending institutions a debt characteristic in this case it appears that company a could have borrowed from outside lending institutions indeed we believe that all or most holders of the instruments are unrelated to company a however many conventional lenders could not or would not invest on these terms because the promised return is not a lender’s but an equity investor’s return because the instruments are mandatorily convertible into company b common_stock we would expect the instruments to have been sold to investors who were able to take common stock-type risks and were interested in a common stock-type of return summary while company a has described the instruments as indebtedness of the corporation this characterization is not binding on the service company a has an existing unconditional and legally enforceable obligation to exchange the instruments at a fixed maturity_date for company b common_stock however the amount company a had to pay at maturity did not reflect a sum certain the amount of stock each holder received at maturity did not depend on the principal_amount of the instruments held rather it is contingent on the market_value of company b common_stock thus whether the holder of the instruments was compensated at maturity and the amount of such compensation was subject_to the risk of company b’s success the presence of a sum certain payable at maturity is a sine qua non of debt treatment under the code in towne square inc v commissioner the court stated a bona_fide debt is classically an unqualified obligation to pay a sum certain and that t he certainty of the payment of principal and interest is one of the most important factors to be utilized in judging the true nature of advances 45_tcm_478 citing 23_tc_408 moreover the court in commissioner v page oil co which found an instrument to be debt stated that t he fact that ultimately one must be paid a definite sum at a fixed time marks his relationship to the corporation as that of creditor rather than shareholder 129_f2d_748 quoting 76_f2d_11 u s tax cas cch p9179 2nd cir see also gilbert v commissioner supra tl-n-5595-00 notwithstanding the foregoing it is clear that bona_fide debt instruments may include contingent payments see sec_1_1275-4 discussing the accrual of original_issue_discount on contingent payment debt instruments nevertheless if the contingencies are such that it is entirely possible that the investor will never receive the return of his initial investment it is difficult to conclude that the instruments include the promise to repay a principal_amount which is indicative of debt similarly payments received seem more like a return on an equity_investment and thus not within the traditional definition of interest as the amount one has contracted to pay for_the_use_of borrowed money 308_us_488 company a has a noncontingent obligation to make quarterly payments during the term of the instruments nevertheless the total amount of the noncontingent payments on each unit is substantially less than the issue_price of each unit thus it is entirely possible that a holder of the instruments will never receive the amount of his initial investment based on the facts of this case and the factors described above the instruments should not be treated as debt for federal_income_tax purposes are the instruments part of a straddle subject_to the capitalization_rules of sec_263 a are the instruments and the company b common_stock part of a straddle under sec_1092 the term straddle means offsetting positions with respect to personal_property sec_1092 provides that a taxpayer holds offsetting positions with respect to personal_property if there is substantial diminution of the taxpayer’s risk of loss from holding any position with respect to personal_property by reason of holding one or more other positions with respect to personal_property whether or not of the same kind sec_1092 defines personal_property as any personal_property of a type which is actively_traded sec_1092 sets forth the general_rule that stock is excluded from the definition of personal_property under sec_1092 the general_rule excluding stock from the definition of personal_property does not apply in three situations the first two exceptions apply to any stock that is part of a straddle in which at least one of the offsetting positions is an option with respect to that stock or substantially_similar stock_or_securities or as provided in tl-n-5595-00 regulations a position with respect to substantially_similar_or_related_property other than stock sec_1092 i - ii in this case the taxpayer has a long position in the equity of an unrelated issuer referenced by the instruments the issuance of the instruments results in a straddle if one of the sec_1092 exceptions is applicable if the instruments are treated as a collar in revrul_88_31 1988_1_cb_302 the service held that sec_1092 applied to a taxpayer that held publicly traded stock and cash settlement contingent payment rights relating to that stock a corporation had issued investment units consisting of one common share and a separately tradeable contingent payment right the value of which varied inversely with the market_value of the underlying common_stock the contingent payment would be made to the holder two years after the date_of_issue of the right the service concluded that the contingent payment right was a property right separate from the common_stock it next determined that the right was a cash settlement put option under sec_1234 the contingent payment right also constituted an option for purposes of the stock straddle exception of sec_1092 similarly in the instant case the instruments may be analyzed as cash settlement collars that is a combination of put and call options if such an the third exception provides that personal_property includes any stock of a corporation formed_or_availed_of to take positions in personal_property which offset positions taken by any shareholder sec_1092 this exception is not relevant to the instant case in this view the instruments represent a combination of options on company b common_stock specifically the instruments are equivalent to a collar such that company a has purchased a put option and has written a call option that will be exercised at different strike prices a holder of a put option has taken a short position in the underlying_security that is the holder will make money if the value of the security has fallen below the strike_price since the holder can force the grantor of the put to purchase the security at greater than the security’s fair_market_value in the instant case company a is in a situation analogous to the holder of a put option since it has sold each unit of the instruments for dollar_figurec however if the fair_market_value of the company b common_stock falls below dollar_figurec it need merely give each holder of the instruments a share of company b common_stock per unit or cash equal to the market_value of the company b stock tl-n-5595-00 analysis is applied the exception of sec_1092 will apply on its face therefore company a’s position in the instruments and the company b common_stock will be a straddle provided that the two positions are offsetting in revrul_88_31 the contingent payment right constituted a short position that served to substantially diminish the risk of loss from a decline in value of the underlying common_stock therefore the service ruled that a taxpayer who held both the contingent payment right and the stock held a straddle subject_to sec_1092 similarly in the instant case company a has a long position in company b common_stock by directly owning d shares company a has also taken a short position in the company b common_stock by issuing the instruments the economic cost of a decline in the market_value of the company b stock held by company a is substantially diminished through the exercise of the put option embedded in the instruments similarly company a’s risk of loss from having written the call option embedded in the instruments is substantially diminished by thus one could say that as holder of the put option embedded in each of the instruments company a has the right to sell company b stock at the strike_price of dollar_figurec of course this analogy is not exact since the holder of a put option typically receives the strike_price only at the time the put is exercised rather than as in this case when the option is first created similarly the holder of the option usually makes an up-front premium payment to purchase the option although in this case the noncontingent quarterly payments might be viewed as the equivalent of a premium payment or alternatively the purchase_price for the instruments might be viewed as a net amount reflecting both the premium payment paid_by company a for its put and the premium payment paid_by holders of the instruments for the call option discussed in the next paragraph a grantor of a call option has also taken a short position in the underlying_security that is the grantor will make money if the value of the security does not rise above the strike_price since the grantor receives a premium payment up front and the holder will not exercise its option to purchase the underlying_security unless the fair_market_value of the security exceeds the strike_price in the instant case company a is in a situation analogous to the grantor of a call option for which the strike_price is dollar_figuref although each unit of the instruments is actually analogous to a call option on only g of a company b share thus if the value of the company b common_stock exceeds dollar_figuref per share the holders of the instruments will be in a position that is economically equivalent to the holder of a call option on g of a share of company b stock for each unit held that is for each dollar increase in value of a company b share above dollar_figuref the holders of the instruments will receive g of a dollar per each unit held either in the form of cash or in the form of the fair_market_value of each company b share received tl-n-5595-00 holding_company b common_stock consequently as in revrul_88_31 company a’s position in the instruments is an offsetting_position that substantially diminishes company a’s risk of loss from holding the long position in the company b common_stock just as holding the company b common_stock reduces company a’s downside risk from issuing the instruments thus by issuing the instruments company a has entered into a straddle if the instruments are not treated as a collar in the instant case the instruments may also be analyzed as a single financial_instrument rather than as a collar for example the instruments might be viewed as a type of a notional_principal_contract npc a npc is defined by regulation as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount sec_1_446-3 npcs are defined to include equity swaps the instruments by providing for payments at specified intervals and a final cash payment linked to the value of company b common_stock are similar to an equity_swap on company b common_stock alternatively the instruments might be likened to prepaid forwards in which the seller receives a cash payment at the commencement of the transaction in order to deliver in the future some amount of a commodity or security in this case company b common_stock also the instruments could be viewed as sui generis subject_to their own unique rules under the tax system under any of these alternatives the exception of sec_1092 will apply so that company a’s position in the instruments and the company b common_stock will be a straddle final regulations adopted under this section are effective for positions established after date and therefore could apply to the instruments and company b common_stock sec_1_1092_d_-2 the regulations provide that stock and an offsetting_position with respect to substantially_similar_or_related_property other than stock constitute a straddle substantially_similar_or_related_property is given the meaning provided in sec_1_246-5 other than sec_1_246-5 and so includes property if the fair_market_value of property and stock reflect the performance of a single enterprise sec_1_246-5 sec_1_1092_d_-2 in the instant case since fluctuations in the value of the instruments would approximate changes in the value of company b common_stock the instruments would be within the definition of substantially_similar_or_related_property to the company b common_stock as developed previously company a’s positions in the instruments and the company b common_stock are offsetting therefore under the regulations the instruments and company b common_stock are a straddle tl-n-5595-00 are the instruments and the company b common_stock part of a straddle subject_to the capitalization_rules of sec_263 sec_263 states that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property which is part of a straddle as defined in sec_1092 sec_263 defines interest_and_carrying_charges to mean interest on indebtedness incurred or continued to purchase or carry the personal_property and all other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property net of certain receipts with respect to the personal_property as developed previously the instruments should not be characterized as debt consequently the quarterly payments cannot be characterized as interest however the quarterly payments will be within the definition of carrying_charge if the payments are an amount_paid or incurred to carry the personal_property emphasis added sec_263 there is no direct authority interpreting the term carry for the purposes of sec_263 however the phrase interest on indebtedness incurred or continued to purchase or carry appears in sec_265 as well as sec_263 sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry tax-exempt_bonds revproc_72_18 1972_1_cb_740 establishes administrative guidelines for the audit of cases involving sec_265 among other things revproc_72_18 provides guidelines for the application of the purchase or carry phrase in sec_265 to require disallowance of interest only if the proceeds of the indebtedness can be directly traced to the purchase of the tax-exempt obligations the tax-exempt obligations are pledged to secure the indebtedness or the totality of the facts and circumstances support a reasonable inference the indebtedness was issued to purchase or carry the tax-exempt obligations significantly one of the sets of facts and circumstances that revproc_72_18 discusses as specifically indicating a purpose to carry tax-exempt obligations occurs if a corporation continues indebtedness which it could discharge in whole or in part by liquidating its holdings of tax-exempt obligations without withdrawing any capital which is committed to or held in reserve for the corporation’s regular business activities on date the service published proposed_regulations under sec_263 pincite f_r reg-105801-00 2001_13_irb_965 however the proposed_regulations would not apply to straddles created prior to date and therefore are inapplicable proposed sec_1 g -5 consequently the proposed_regulations will not be further discussed here tl-n-5595-00 revproc_72_18 at dollar_figure citing 375_f2d_1016 ct_cl interpreting the term carry in sec_263 by reference to sec_265 and revproc_72_18 is subject_to certain objections to begin with sec_265 denies deductions for interest not carrying charges therefore turning to a revenue_procedure that interprets sec_265 to aid in defining carrying charges is somewhat inapposite indeed the mere fact that sec_265 does not deal with carrying charges suggests that the term carry in sec_265 has a more limited meaning than in sec_263 in addition reliance on revproc_72_18 somewhat overstates the significance of the revenue_procedure which establishes administrative guidelines for the audit of cases rather than legal interpretations the revenue_procedure itself is clear that the governing test for determining whether interest meets the statutory nexus test of sec_265 is set forth in case law see eg 375_f2d_1016 ct_cl and 388_f2d_420 7th cir finally revproc_72_18 does not give a definitive interpretation for the phrase incurred or continued to purchase or carry since revproc_72_18 incorporates a facts_and_circumstances_test that is itself subject_to further interpretation nevertheless even though the term carry may have a broader meaning in sec_263 than in sec_265 it is useful to consider whether the instruments carry the company b common_stock if carry is given the meaning used in sec_265 revproc_72_18 treats interest on a borrowing as carrying tax-exempt obligations if the obligations are first purchased and then pledged as collateral to secure the borrowing that is revproc_72_18 implies that money is fungible and a taxpayer generally cannot avoid the application of sec_265 by raising money to purchase tax exempt obligations indirectly rather than directly therefore had company a used its existing investment in company b shares to raise cash by pledging the shares to secure a loan revproc_72_18 indicates that interest on the loan carries the company b stock accord wisconsin cheeseman v united_states f 2d pincite o ne who borrows to buy tax-exempts and one who borrows against tax-exempts already owned are in virtually the same economic position the question is can we infer a similar intent to carry company b common_stock if company a monetizes a significant portion of its existing economic_interest in company b not by formally pledging the company b stock but instead by selling an obligation that is tied to the economic_performance of the company b stock section dollar_figure of revproc_72_18 infers a purpose to carry tax exempt obligations if a corporation continues indebtedness which it could discharge by tl-n-5595-00 liquidating tax-exempt obligations similarly we can infer such an intent upon company a to carry company b stock company a by issuing the instruments rather than pledging the company b stock has reduced its risk from a decline in the value of company b stock and its ability to gain from the appreciation of company b stock by issuing the instruments company a has evidenced a willingness to cede substantial elements of its ownership rights in the company b stock that is its right to gain and risk of loss for an up-front payment thus issuing the instruments was effectively an alternative to liquidating part of the investment in the company b stock therefore one can reasonably infer on the basis of the totality of the facts and circumstances that the instruments were incurred to continue the investment in the company b stock and therefore carry the company b stock cf illinois terminal railway company v united_states f 2d pincite revproc_72_18 case development hazards and other considerations as an initial matter we note that although the issue cannot be considered free of doubt the service has substantial arguments that support the conclusion that the quarterly payments on the instruments are not immediately deductible issues remain with respect to i those particular factors from sec_385 and notice_94_47 which signify debt and ii bifurcation of the instruments into debt and equity components for example the instruments provide for non-contingent payments of e of the principal_amount per annum the taxpayer may assert that the instruments should be bifurcated into component parts with some part or all of the non-contingent payments being treated as separate debt instruments it is not the service’s usual policy to bifurcate instruments but we do recognize that bifurcation is a possibility and certain courts have bifurcated instruments into component parts however the conclusion in this case is that such instruments do not constitute debt therefore we request that this office be kept informed of the current status of this case tl-n-5595-00 as noted above the instruments could be treated as a set of put options held by company a and call options written by company a on company b common_stock however the instruments also provide for certain non-contingent quarterly payments providing an annual yield of e since the instruments are not debt these non-contingent payments cannot merely be interest however non- contingent payments are also not typically a feature of cash-settled options therefore we believe that if a disaggregation approach applied such non- contingent payments would probably be analyzed as a separate instrument the conventional financial_instrument that this series of noncontingent payments most resembles is a debt_instrument or a series of zero coupon bonds if the noncontingent payments are analyzed as a separate debt_instrument embedded in tl-n-5595-00 the instruments some portion of the noncontingent payments would be characterized as original_issue_discount oid the effect of treating the noncontingent payments as a separate debt_instrument will be to deny a deduction for the payments except to the extent that they are payments of oid sec_163 however arguably such oid should be capitalized into the taxpayer’s basis in the company a common_stock since sec_263 requires the capitalization of all other_amounts paid_or_incurred to carry the personal_property including deductible accruals such as oid sec_263 however company a may argue that the oid should not be capitalized under sec_263 the options treated as embedded in the instruments and the company b common_stock are a straddle as per sec_1092 however unlike the options embedded in the instruments the separate debt_instrument is not part of a straddle with the company b common_stock since noncontingent payments and company b common_stock are not offsetting positions that is holding one does not diminish company a’s risk of loss from the other sec_1092 - the taxpayer might therefore argue that since the noncontingent payments do not reduce the risk of holding the company b common_stock the noncontingent payments do not carry the company b common_stock therefore the oid imputed to the noncontingent payments should not be capitalized under sec_263 however we do not believe that only risk-reducing payments can carry a straddle indeed in the cash and carry transactions that were the immediate impetus for the adoption of sec_263 the interest payments that would be capitalized under sec_263 were not incurred on a risk-reducing instrument but rather on a borrowing in general the amount of oid on a debt_instrument is equal to stated redemption price srpm minus issue_price sec_1_1273-1 srpm is the amount of all payments made on a debt_instrument other than qualified_stated_interest qsi in the instant case the embedded debt_instrument does not bear qsi because interest on the imputed debt_instrument as such is not stated see sec_1_1273-1 the issue_price will be determined by treating some portion of the sales_price of the instruments as a whole as a payment for the noncontingent payments the amount by which the total_amounts of the noncontingent payments exceeds the issue_price will be oid interest would also be deductible but as developed in footnote the imputed debt_instrument does not bear qsi tl-n-5595-00 the proceeds of which were used to purchase a leg of a straddle h_r rep no 97th cong 1st sess in the instant case similarly it may reasonably be argued that the noncontingent payments were an integral part of the creation of a position in personal_property ie the instruments that carried the company b stock therefore they should be viewed as so closely connected to a transaction that carried part of the straddle as to also carry part of the straddle and so be subject_to capitalization under sec_263 treating each instruments as a single financial_instrument as develop above the instruments rather than being disaggregated could be analyzed as a single financial_instrument if such an analysis is adopted company a may argue that under current law common_stock and an equity_swap on that stock or a financial_instrument similar to an equity_swap cannot be the legs of a straddle thus the company b common_stock and the instruments could not be a straddle and so would not be subject_to sec_263 noncontingent payments on the instruments would be deductible to the extent otherwise permitted by applicable law see eg sec_1_446-3 as developed above common_stock is not personal_property that can be a leg of a straddle sec_1092 however common_stock is part of a straddle if the offsetting_position is among other things a position with respect to substantially_similar_or_related_property other than stock as provided by in a cash and carry transaction the taxpayer borrows money to purchase or carry a long position in a commodity and simultaneously takes a short position by selling the commodity forward because the price differential between the current and forward price of a commodity largely reflects interest rates and carrying charges the combination of the short and long position acts like a synthetic bond in that there is an assured return based on interest rates thus under prior_law the cash and carry transaction arguably generated an ordinary deduction for interest on the borrowing during the term of the transaction coupled with an approximately equal deferred capital_gain when the long position was used to close the short position sec_263 addresses this mismatching of the character and timing of income by requiring that interest_and_carrying_charges properly allocable to personal_property which is part of a straddle be capitalized into the basis of such personal_property thus in a classic cash and carry transaction interest payments on the borrowing are not immediately deductible but instead increase the taxpayer’s basis in its long position so that the taxpayer recognizes little or no gain_or_loss when the long position is used to close the forward_contract tl-n-5595-00 regulation sec_1092 final regulations adopted under this section are effective for positions established after date and therefore could apply to the instruments and company b common_stock sec_1_1092_d_-2 company a’s argument would be that the final regulations as adopted do not explicitly provide that common_stock and an equity_swap or a financial_instrument similar to an equity_swap may be a straddle specifically it may note that the service has proposed but not yet finalized new regulations under this section after adopting the final regulations fi-21-95 1995_1_cb_935 unlike the final regulations the new proposed_regulations include an example that specifically illustrates that common_stock and an equity_swap may constitute a straddle proposed sec_1_1092_d_-2 therefore company a could argue that the existence of the proposed_regulations establish that the final regulations do not provide that common_stock and an equity_swap on the stock may be a straddle it is our view that the proposed_regulations merely clarify the final regulations which already provide that common_stock and a npc such as an equity_swap or a financial_instrument similar to an equity_swap may be a straddle specifically the final regulations provide that stock and an offsetting_position with respect to substantially_similar_or_related_property other than stock constitute a straddle substantially_similar_or_related_property is given the meaning provided in sec_1_246-5 other than sec_1_246-5 sec_1_1092_d_-2 and so includes property if the fair_market_value of the property and the stock reflect the performance of a single enterprise sec_1_246-5 for example since fluctuations in the value of an equity_swap on company x common_stock would approximate changes in the value of company x common_stock such equity_swap would be within the definition of substantially_similar_or_related_property to the company x common_stock therefore under the final regulations the equity_swap on the company x common_stock and the company x common_stock may be a straddle to counter the argument of the previous paragraph company a may additionally argue that a regulation adopted under sec_1092 could not provide that common_stock and an equity_swap on the stock or a financial_instrument similar to an equity_swap are a straddle specifically company a may argue that the phrase used in sec_1092 and repeated in the final_regulation position with respect to substantially_similar_or_related_property other than stock the parenthetical modifies the word property thus the offsetting_position that under regulation can be part of a straddle with common_stock must be a position in property that is substantially_similar to stock eg a stock index rather than in the stock itself therefore in the example in the previous paragraph company x common_stock could not be personal_property that is part of a straddle with an equity_swap on the company x common_stock since the equity_swap is a tl-n-5595-00 position directly in the common_stock similarly if the instruments are equity swaps on company b common_stock or a financial_instrument similar to such an equity_swap the instruments and company b common_stock cannot be a straddle we believe company a’s argument is incorrect for two reasons first reading the parenthetical as modifying position rather than property so that the statutory language is read as position other than stock with respect to substantially_similar_or_related_property simply makes more sense from the perspective of tax policy otherwise congress must be viewed as paradoxically permitting the adoption of regulations that would treat an offsetting_position in property similar to common_stock as eligible to be part of a straddle with the common_stock but denying the service authority to treat similarly an offsetting_position in the common_stock however the need to permit an offsetting_position to be part of a straddle with common_stock is surely more compelling when the offsetting_position is a position in the stock rather than a position in property that is similar to the stock therefore the statute should be read as simply limiting the ability of the service to treat common_stock as an offsetting_position with respect to other stock the service would have the ability to adopt regulations that would treat a position in common_stock as an offsetting_position with respect to the stock so that the offsetting_position and the common_stock could be a straddle second even if we accept the argument that the parenthetical refers to property it would not follow that an equity_swap or a similar financial_instrument could not be a part of a straddle with common_stock an equity_swap is not merely a position in stock it is also a position in itself property that is both distinct from the stock and substantially_similar to stock therefore an equity_swap on common_stock or a similar financial_instrument eg the instruments would strictly speaking be a position with respect to substantially_similar_or_related_property other than stock the instruments would therefore be eligible to be part of a straddle with the company b common_stock b are the instruments and the company b common_stock part of a straddle subject_to the capitalization_rules of sec_263 as developed above the crucial question in determining the applicability of sec_263 to the quarterly payments on the instruments is whether the payments are an amount_paid or incurred to carry the company b common_stock sec_263 arguably the scope of the term carry may be determined by a position in personal_property is defined as an interest in personal_property sec_1092 this definition is broad enough to encompass an ownership_interest tl-n-5595-00 reference to revproc_72_18 revproc_72_18 cites wisconsin cheeseman v u s 338_f2d_420 pincite as authority for the proposition that a purpose to carry tax-exempt obligations exists where tax-exempt obligations are used as collateral for indebtedness however in wisconsin cheeseman the taxpayer not only pledged tax- exempt obligations as collateral for short-term loans it also borrowed money to build a new plant to meet growing demand for its product this borrowing was secured_by a mortgage on the plant the seventh circuit allowed the taxpayer a deduction for the interest on the mortgage loan although denying the deduction for interest on the short-term loans collateralized by tax-exempt obligations the seventh circuit concluded that the service had not demonstrated a sufficient relationship between the mortgage indebtedness and the holding of the municipal_bonds to justify denial of deduction of the mortgage interest f 2d pincite it based this conclusion on the following factors selling tax-exempt obligations to pay for the plant would have compromised the taxpayer’s liquidity plant construction is a major non-recurring expense typically financed over the long-term and tax-exempt obligations did not collateralize the mortgage loan id cf also dollar_figure of revproc_72_18 sec_265 does not disallow interest_deduction by individual on indebtedness incurred to acquire a residence relying on this case company a may argue that the proceeds from the instruments were so clearly and directly associated with its purchase of another company that the amounts at issue were not incurred to carry the company b stock the problem with such an argument is that the seventh circuit’s conclusion was predicated on the lack of relationship between the mortgage loan and the taxpayer’s holdings of tax-exempt obligations the seventh circuit was reluctant to disallow interest on a mortgage loan merely because the taxpayer simultaneously held tax-exempt obligations however the seventh circuit did not hold that interest would not be disallowed on a borrowing merely because the proceeds of the borrowing are not used to purchase tax exempt obligations indeed the seventh circuit’s opinion specifically notes that no municipal_bonds were put up as collateral id the implication is that the seventh circuit would have disallowed the interest on the mortgage loan had there been a sufficient nexus between the mortgage loan and the tax-exempt obligations eg if the tax-exempt obligations had been pledged as additional collateral to secure the mortgage loan similarly in illinois terminal railroad company f 2d pincite the court of claims disallowed interest deductions on a borrowing used to purchase non-tax-exempt assets when the assets were sold in return for cash used to reduce the loan balance and tax-exempt obligations tl-n-5595-00 in the instant case a nexus between the instruments and the company b common_stock is established by the terms of the instruments themselves as developed previously the instruments effectively transfer both upside gain and downside risk in company b stock to investors and thus are substantively an alternative to liquidating company b common_stock thus there is a good argument that the instruments carry the company b common_stock in addition section dollar_figure of revproc_72_18 indicates that indebtedness will not be deemed to carry tax-exempt obligations that are not liquidated to discharge indebtedness if the obligations are committed to or held in reserve for the corporation’s regular business activities arguably a similar exception could apply in the instant case if the company b stock could not be sold because it was already committed to finance company a’s regular business operations on the facts presented it is obvious that at least a shares of the company b stock were not so committed since company a ceded much of the economic value of those shares in issuing the instruments therefore this exception should not apply this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely yours alice m bennett chief cc fip office of associate chief_counsel financial institutions products
